Title: From John Adams to Charles Francis Adams, 28 August 1816
From: Adams, John
To: Adams, Charles Francis



Dear Charles
Quincy August 28th. 1816

This is Commencement Day, at Harvard Colledge or in more magnificent Language at The University at Cambridge. But whether you call it Colledge or University, I hope you will one day Study there and take your Degrees there.
I have recd your Letter of June 23d. Charles! have you left your Genius frozen in Russia? You was celebrated in Petersburg, and from thence in America, as a Smart Boy. This premature fame, if you have not great care, will hurt you hereafter. Mr and Mrs Tarbell, however, give me a pleasing Account of you.
Ask your Brother George to give you an account of your Aunt Cranches Instructions and Warnings to him. How many Admonitions has he heard against Vanity, Pride, Self Conceit? How many Lectures in Praise of Modesty, Discretion and Decorum?
Your Mamma was right, when She bid your write as you talk. “Speak, said an ancient Sage, that I may See you.” And I like your prattle very well; but I wish you had been a little more particular and told me what Studies you pursue, and what Books you Study, and how your Brothers Succeed, and how George performed in his Role of Crito in the Andrian, and his Character of Coligni. A great, an important Character indeed! How much are Oranges and Brunswicks indebted to this Coligni? How deeply is the Human Race indebted to this Coligni?
Tell George, from me, that he knows not how much he has been honoured by his Master, in the assignment of the Characters of Crito and Coligni to him. Let him Search and he will find. Let him read the History of the Ligue, and that will lead him to original Authorities enough for his Satisfaction.
My dear Boys! You have a vast Field of Inquiry before You. You all belong to the Family of the Searches. Be cool, be cautius, be reserved in your Researches. But be not afraid to Read Waterland or Clark; Nonotte or Voltaire; Horsely or Priestly. Let the Truth be your Object.
Fifty years hence, Charles, perhaps twenty you will understand this Letter, more clearly than you do now. The visible, audible and palpable Changes in this transitory World, cannot Change Principles.
My Grandfather, you will Say, is surely Sporting with me. I know nothing of these Things. True! And for this very reason I put you upon Inquiry.
A.